                           Case 1:16-cr-00376-RMB Document 129 Filed 12/19/18 USDC
                                                                              Page SDNY
                                                                                   1 of 8
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I                                                DOCUMENT
                                                                              ELECTRO
                                          UNITED STATES DISTRICT COUR                                          DOC#:_--r-:__,,~,-....-
                                                        Southern District of New York
                                                                          )
                UNITED ST ATES OF AMERICA                                 )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                                                                          )
                  Abdulrahman El Bahnasawy                                        Case Number: S1 16 er 376
                                                                          )
                                                                          )       USM Number: 75868-054
                                                                          )
                                                                          )        Sabrina Shroff, Clay Kaminsky, Andrew Frisch
                                                                          )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)          one through seven

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
  18 USC                             Conspiracy to use weapons of mass destruction                           5/21/2016                    one
  2332a( a )(2)(A)-(D)



       The defendant is sentenced as provided in pages 2 through          __8__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D The defendant has been found not guilty on count(s)
!ill Count(s)     anyopen
                 ----'----'-----------
                                                        •   IB     !ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material cnanges in economic circumstances.

                                                                          12/19/2018




                                                                         Signature of Judge




                                                                          Richard M. Berman, U.S.D.J.
                                                                         Name and Title of Judge


                                                                          12/19/2018
                                                                         Date
                             Case 1:16-cr-00376-RMB Document 129 Filed 12/19/18 Page 2 of 8
AO 245B (Rev. 02/18)       Judgment in a Criminal Case
                           Sheet IA
                                                                                                     Judgment-Page   2     of    8
DEFENDANT: Abdulrahman El Bahnasawy
CASE NUMBER: S 1 16 er 376

                                               ADDITIONAL COUNTS OF CONVICTION

Title & Section                      Nature of Offense                                           Offense Ended           Count
18 USC                                conspiracy to commit acts of terrorism                     5/21/2016               two
2332b(a)(1 )(A),                       transcending national boundaries

(a)(1 )(B), (a)(2),

(b )( 1)(A), (b )( 1)(B)



18 USC 2332f( a)( 1)(A),              conspiracy to bomb a place of public use and public        5/21/2016               three
(a)(1 )(B), (a)(2),                    transportation system

 (b)(1) & (b)(2)



18 USC 2339A                           conspiracy to provide material support and                 5/21/2016              four
                                      resources to terrorists



18 USC 2339A                          providing material support to terrorists                    5/21/2016              five



18 USC 2339B(a)(1 ),                   conspiracy to provide material support and                5/21/2016               six
(d)(1 )(D), (d)(1 )(E)                resources to a designated foreign terrorist organization



18 USC 2339B(a)(1 ),                   providing material support and resources to a              5/21/2016              seven
(d)(1 )(D), (d)(1 )(E)                designated terrorist organization
                         Case 1:16-cr-00376-RMB Document 129 Filed 12/19/18 Page 3 of 8


AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                          Judgment -   Page   _ _:3:.___   of   8
 DEFENDANT: Abdulrahman El Bahnasawy
 CASE NUMBER: S 1 16 er 376

                                                                IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  Counts one, two and three: 40 years on each count;
  Counts four and five: 15 years on each count;
  Counts six and seven: 20 years on each count. All terms of imprisonment to run concurrentlv with nn<> o,nnth<>r
            ✓ The Court makes the following recommendations to the Bureau of Prisons:
            The Court recommends that the defendant be designated to FCI Butner-Medium (care level 3) to facilitate greater proximity to
            mental health services. To the extent BOP finds that the defendant should be housed at a Mental Health Care Level 2 facility, the
            Court recommends FCI McKean-Medium or FCI Schuylkill-Medium, both in Pennsylvania, to facilitate regular visitation with
            his parents and sister, who live in Ontario. The Court strongly recommends that the defendant not be housed at a contract
            facility for non-US citizens given both his age and mental health condition. The Court also recommends that the defendant
            participate in intensive substance abuse treatment.
            The Court also does not oppose a treaty transfer to Canada.
     I;;'! The defendant is remanded to the custody of the United States Marshal.

     D      The defendant shall surrender to the United States Marshal for this district:

            D   at    __________ D                       a.m.     D    p.m.     on

            D   as notified by the United States Marshal.

     D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                           to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                        UNITED STATES MARSHAL



                                                                              By   ------===~==c-=-=c-=~-~------
                                                                                           DEPUTY UNITED STATES MARSHAL
                          Case 1:16-cr-00376-RMB Document 129 Filed 12/19/18 Page 4 of 8
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                          Judgment-Page   -~4- of        8
DEFENDANT: Abdulrahman El Bahnasawy
CASE NUMBER: S1 16 er 376
                                                      SUPERVISED RELEASE
Upon release from imprisomnent, you will be on supervised release for a term of:
 life




                                                    MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisomnent and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
5.       D   You must cooperate in the collection of DNA as directed by the probation officer.
                                                                                        (check ifapplicable)

6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence.     (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 1:16-cr-00376-RMB Document 129 Filed 12/19/18 Page 5 of 8
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                                 ----=--~of _ _ _ _ __
DEFENDANT: Abdulrahman El Bahnasawy
CASE NUMBER: S1 16 er 376

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 ~------------
                       Case 1:16-cr-00376-RMB Document 129 Filed 12/19/18 Page 6 of 8
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3B - Supervised Release
                                                                                                          6_ of
                                                                                          Judgment-Page _ _               8
DEFENDANT: Abdulrahman El Bahnasawy
CASE NUMBER: S1 16 er 376

                                    ADDITIONAL SUPERVISED RELEASE TERMS
1- Defendant shall cooperate with the Department of Homeland Security - Bureau of Citizenship and Immigration Services
(BCIS), proceedings to determine his status in the United States and abide by its rules, regulations and laws;
2- Throughout the term of supervised release, defendant shall participate in weekly therapeutic individual counseling and
weekly group counseling by a licensed therapist. The defendant may be required to contribute to the costs of services
rendered (copayment) in an amount to be determined by the probation officer, based on ability to pay or availability of third
party payment;
3- Throughout the term of supervised release, defendant shall participate in an intensive program approved by the U.S.
Probation Office for substance abuse which program shall include testing to determine whether the defendant has reverted
to the use of drugs or alcohol. The defendant may be required to contribute to the costs of services rendered (copayment)
in an amount to be determined by the probation officer, based on ability to pay or availability of third party payment;
4- Defendant shall submit his person, residence, place of business, vehicle, and any property, computers, electronic
communications, data storage devices and/or other media under his control to a search on the basis that the probation
officer has reasonable suspicion that contraband or evidence of a violation of the conditions of his supervised release may
be found. The search must be conducted at a reasonable time and in a reasonable manner Failure to submit to a search
may be grounds for revocation. Defendant must inform any other residents that the premises may be subject to search
pursuant to this condition.
5- Defendant shall be supervised in his district of residence;
6- Defendant shall report to probation within 48 hours of his release from custody.
                           Case 1:16-cr-00376-RMB Document 129 Filed 12/19/18 Page 7 of 8
AO 245B (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -   Page   7      of        8
 DEFENDANT: Abdulrahman El Bahnasawy
 CASE NUMBER: S 1 16 er 376
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                 JVT A Assessment*                   Fine                      Restitution
 TOTALS                $ 700.00                   $ 0.00                              $ 0.00                    $ 0.00



 D The determination of restitution is deferred until - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                         Total Loss**               Restitution Ordered           Priority or Percentage




 TOTALS                                $                           0.00           $                         0.00
                                                                                      -----------

 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the               D fine      D restitution.
       D the interest requirement for the            D     fine    D      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters           109A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                          Case 1:16-cr-00376-RMB Document 129 Filed 12/19/18 Page 8 of 8
AO 2458 (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 ~ Schedule of Payments

                                                                                                                          8 - of
                                                                                                         Judgment~ Page - -                     8
DEFENDANT: Abdulrahman El Bahnasawy
CASE NUMBER: S1 16 er 376

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     lll   Lump sum payment of$         700.00              due immediately, balance due


            •    not later than                                   , or
            •    in accordance with
                                        •   C,    •    D,
                                                             •     E, or     •    F below; or

B     •     Payment to begin immediately (may be combined with             • c,        D D,or      D F below); or
C     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to conunence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                                                                                                         -------
                          (e.g., months or years), to commence         _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D Payment during the term of supervised release will commence within       _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
